      Case 3:20-cv-01526-L Document 10 Filed 06/11/20              Page 1 of 4 PageID 323



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 TASIA WILLIAMS and                              §
 VINCENT DOYLE,                                  §
                                                 §
          Plaintiffs,                            §
                                                 §
 v.                                              §
                                                 § Civil Action No. 3:20-CV-01526-L
 THE CITY OF DALLAS, TEXAS;                      §
 CHIEF ULYSHA RENEE HALL; and                    §
 JOHN DOE POLICE OFFICERS 1-50,                  §
                                                 §
          Defendants.                            §

                           AGREED PRELIMINARY INJUNCTION

         Before the court is Plaintiffs’ Motion for Temporary Restraining Order (Doc. 2), filed on

June 11, 2020. On this date, the court held a telephone conference with counsel for Plaintiffs Tasia

Williams and Vincent Doyle, and Defendants the City of Dallas, Texas, and Chief U. Reneé Hall

(collectively, the “Parties”), at which time counsel advised the court that the Parties had reached

an agreement with respect to the terms of the relief requested. Pursuant to the Parties’ agreement,

and verbal agreement to convert the requested temporary restraining order into a preliminary

injunction, the court hereby enters an Agreed Preliminary Injunction with the terms set forth

below:

         It is hereby ordered that Defendants City of Dallas, Texas, and Dallas Police Chief U.

Reneé Hall, and all officers of the Dallas Police Department are enjoined and prohibited from:

         1. using “less lethal” weapons, such as tear gas, smoke bombs, flashbangs, pepperballs,

mace, and other chemical agents in connection with protests: (a) against any protesters, bystanders,

civilians, or members of the press, who are not posing any immediate threat of serious harm to




Agreed Preliminary Injunction – Page 1
   Case 3:20-cv-01526-L Document 10 Filed 06/11/20                 Page 2 of 4 PageID 324



anyone, or (b) using such devices or chemical agents for purposes of controlling peaceful crowds;

and

        2. firing or deploying kinetic impact projectiles into a crowd for any purpose.

        The court further orders that this preliminary injunction shall be in effect from June 11,

2020, and continue until September 9, 2020, unless otherwise dissolved, extended, or modified

by the court.

        The parties have agreed to waive the bond requirement, pursuant to Federal Rule of Civil

Procedure 65(c), and the court orders that no bond is required.

        Signed on this 11th day of June, 2020.




                                                     Sam A. Lindsay
                                                     Unites States District Judge




Agreed Preliminary Injunction – Page 2
   Case 3:20-cv-01526-L Document 10 Filed 06/11/20     Page 3 of 4 PageID 325



AGREED:

By: /s/ Michelle Simpson Tuegel
Michelle Simpson Tuegel
TX Bar No. 24075187
Admitted
THE SIMPSON TUEGEL LAW FIRM
3301 Elm St. Dallas, Texas 75226
214-774-9121 (P) 214-614-9218 (F)
michelle@stfirm.com

/s/ Daryl K. Washington
Daryl K. Washington
TX Bar No. 24013714
Admitted
WASHINGTON LAW FIRM, PC
325 N. St. Paul St., Suite 3950
Dallas, Texas 75201
214-880-4883 (P)
 214-751-6685 (F)
dwashington@dwashlawfirm.com

Daniel A. Dailey, Esq.
IL Bar No. 6312616
Admitted
ddailey@kingdomlitigators.com
TX Bar No. 24090519
Admitted tjh@tjhollandlaw.com
Adam Greenfield
TX Bar No. 24075494
Admitted
KINGDOM LITIGATORS, INC., A Public Interest Law Firm
100 Crescent Court, Ste. 700
Dallas, Texas 75201
(214) 422-9350 (P)
(469)736-0022 (F)

Morgan A. McPheeters
TX Bar No. 24081279
Admitted
MCPHEETERS LAW, PLLC
4447 N. Central Expy., Suite 101 #158
Dallas, Texas 75205
469-862-8233 (P)
morgan@mcpheeterslaw.com



Agreed Preliminary Injunction – Page 3
   Case 3:20-cv-01526-L Document 10 Filed 06/11/20   Page 4 of 4 PageID 326



Jessica Foster
TX Bar No. 24094123
Admitted
1408 N. Riverfront Blvd., Suite 241
Dallas, Texas 75207
(214) 865-9742 (P)
jfoster@jfosterlegal.com

George Oginni
TX Bar No. 24108191
Pro Hac Vice Admission Pending
LEO & OGINNI TRIAL LAWYERS, PLLC
3801 Kirby, Suite 605
Houston, Texas 77098
(713) 280-3204 (P)
george@helpishere.law

ATTORNEYS FOR PLAINTIFFS

CITY ATTORNEY OF THE CITY OF DALLAS

Christopher J. Caso
City Attorney

By: s/Tatia R. Wilson
Tatia R. Wilson
Texas State Bar No. 00795793
tatia.wilson@dallascityhall.com
Stacy Jordan Rodriguez
Texas Bar No. 11016750
stacy.rodriguez@dallascityhall.com
Charles S. Estee
Texas Bar No. 06673600
charles.estee@dallascityhall.com
Molly P. Ward
Texas Bar No. 24046589
molly.ward@dallascityhall.com

7DN Dallas City Hall
1500 Marilla Street
Dallas, Texas 75201
Telephone: 214-670-3519
Telecopier: 214-670-0622

Attorneys for Defendants
City of Dallas, Texas, and Chief U. Reneé Hall


Agreed Preliminary Injunction – Page 4
